Appeal from a judgment of a Court of General Sessions, County of New York, rendered February 19, 1957, upon a verdict convicting defendant of the crimes of possessing a narcotic drug with intent to sell and possessing a narcotic drug.
Memorandum bt the Court. A conviction should not be permitted to stand even though the proof of the defendant’s guilt be clear and convincing, where the conduct of the District Attorney is such as to affect the substantial rights of the defendant. We are- of the opinion that in this case the claimed misconduct on the part of the District Attorney did not affect the substantial rights of the appellant and, therefore, the judgment of conviction should be affirmed (Code Crim. Pro., § 542).